Citation Nr: 1439900	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  12-26 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for osteoarthritis, right hip.

2.  Entitlement to service connection for osteoarthritis, left hip.



ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 until November 1989, and also had two years and seven months of prior active service.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran asserts that her current left and right hip disabilities began in service.  The Veteran argues that the pain she experienced in her lower left quadrant (LLQ), which is documented by her service treatment records (STR), was caused by hip osteoarthritis.  She asserts that the diagnoses recorded in her STR at the time of treatment were incorrect.

In March 2011 the VA conducted a medical examination of the Veteran.  The examiner opined it was less likely than not that the Veteran's in-service abdominal pain, or LLQ pain, was related to or caused her later degenerative hip pain.  The VA examiner supported that opinion by highlighting that hip disability was first shown by Tricare records in 2002.  

In August 2012 the Veteran submitted additional evidence with her VA Form 9.  This included a December 1994 X-ray report showing osteoarthritis of the left hip.  The Veteran also included an internet article suggesting that pain in the groin area and front of the thigh (which the Veteran experienced during service) can be caused by hip osteoarthritis.  

The VA examiner based her March 2011 opinion on there being no evidence of treatment for abdominal pain or hip pain in the claims file after service and prior to 2001.  Given that there is now evidence of hip disability as early as 1994, which was not of record when the March 2011 VA examiner reviewed the Veteran's file,  a new examination and opinion considering the additional evidence is needed.  38 C.F.R. § 3.159(c)(4) (2013).

The records of continuing VA medical treatment are dated up until March 28, 2011.  The Veteran's updated VA treatment records should be obtained.  38 C.F.R. § 3.159(c)(2) (2013). 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records dated from March 29, 2011, to present.  

2. After the above has been completed, afford the Veteran a VA medical examination of her hips.  The claims folder must be made available to the examiner, and the examiner must specify in the examination report that the claims file was reviewed.

The examiner is asked to provide an opinion regarding whether it is at least as likely as not (50 percent probability or more) that the Veteran's current osteoarthritis of the hips is related to service.  The VA examiner should, in particular, discuss the 1994 X-ray report showing left hip arthritis and the internet article indicating that groin or front thigh pain can be indicative of hip disability.  

The examiner must provide a complete rationale for all opinions provided.

3. Upon completion of the above requested development, conduct any other development that is deemed warranted and readjudicate the Veteran's claims.  If any benefit sought on appeal is denied, the Veteran and her representative should be provided a supplemental statement of the case and afforded the appropriate opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



